Exhibit 10.1

THE WALT DISNEY COMPANY

Performance-Based

Stock Unit Award

(Dual Performance Goals)

AWARD AGREEMENT, dated as of                     , between The Walt Disney
Company, a Delaware corporation (“Disney”), and                      (the
“Participant”). This Award is granted on                     , 200   (the “Date
of Grant”) by the Compensation Committee of the Disney Board of Directors (the
“Committee”) pursuant to the terms of the 2002 Executive Performance Plan (the
“Plan”), and pursuant to the terms of the Amended and Restated [1995] [2005]
Stock Incentive Plan (the “Stock Plan”). The applicable terms of the Plan and
the Stock Plan are incorporated herein by reference, including the definitions
of terms contained therein.

Section 1. Stock Unit Award. Disney hereby grants to the Participant, on the
terms and conditions set forth herein, an Award of              “Stock Units.”
The Stock Units are notional units of measurement denominated in Shares of
Disney (i.e. one Stock Unit is equivalent in value to one Share, subject to the
terms hereof). The Stock Units represent an unfunded, unsecured obligation of
Disney. This Award is subdivided into “Tranche A” and “Tranche B,” each of which
constitute one half of the Award. Subject to the terms, conditions and
performance-based vesting requirements set forth herein, Tranche A of this Award
will vest on the second anniversary date of the Date of Grant and Tranche B on
the fourth anniversary of the Date of Grant.

Section 2. Vesting Requirements. The vesting of this Award (other than pursuant
to accelerated vesting in certain circumstances as provided in Section 3 below)
shall be subject to the satisfaction of the conditions set forth in each of
subsections A, B and C of this Section 2:

 

  A.

Total Shareholder Return Vesting Requirement. The vesting of fifty percent
(50%) of both Tranche A and Tranche B shall be subject to performance vesting
under this Section 2.A. This performance vesting requirement, which is
applicable on both the second and fourth anniversary dates of the Date of Grant,
shall be satisfied if Total Shareholder Return (as defined below) of Disney,
determined on the relevant anniversary date as provided below, exceeds the Total
Shareholder Return for the Standard & Poor’s 500 Composite Stock Index (the
“Reference TSR”) over either (i) the period of one year preceding the applicable
anniversary date or (ii) the period of three years preceding the applicable
anniversary date. “Total Shareholder Return” shall mean, for any given
determination date, an amount equal to the average of the total return figures,
calculated on the basis of weekly periodicity, as currently reported under
“Comparative Returns” by Bloomberg L.P. (or any other reporting service that the
Committee may designate from time to time) (i) for Disney and (ii) for the
Reference TSR (which is designated by Bloomberg L.P. as the “S&P 500 Index”), as
the case may be, for each of the four weeks immediately preceding the
determination date, it being



--------------------------------------------------------------------------------

 

understood that if any such determination is made on the last trading day of any
week, then that week shall be treated as a preceding week.

If the performance vesting requirements of this Section 2.A are not satisfied
for Tranche A on the second anniversary date of the Date of Grant, then 50% of
Tranche A shall not vest on that date. However, such 50% portion of Tranche A
shall not be forfeited at that time and the performance vesting requirement of
this Section 2.A shall be satisfied if and when the performance vesting
requirements set forth in this Section 2.A applicable on the fourth anniversary
date hereof are achieved. If the performance vesting requirements applicable on
the fourth anniversary of the Date of Grant are not met, then the 50% portions
of Tranche A and Tranche B subject to vesting under this Section 2.A that are
not then vested shall be immediately forfeited and the Participant’s rights with
respect thereto shall cease.

 

  B. Section 162(m) Vesting Requirement. This Award shall also be subject to
additional performance vesting requirements under this Section 2.B with respect
to 100% of both Tranche A and Tranche B, based upon the achievement of the
Performance Targets applicable to the Performance Periods specified below,
subject to certification of achievement of such Performance Targets by the
Committee pursuant to Section 4.8 of the Plan. The respective Performance
Targets (and the Business Criteria to which they relate) shall be established by
the Committee not later than 90 days following the beginning of each Performance
Period. If the Performance Target for a Performance Period is not satisfied, the
applicable portion of the Award (i.e., Tranche A or Tranche B) shall be
immediately forfeited in its entirety. The Performance Periods for the Stock
Units granted hereunder shall be as follows:

 

Performance Period

   Stock Units

Fiscal 200   and 200  

   Tranche A (_____ Stock Units)

Fiscal 200   and 200  

   Tranche B (_____ Stock Units)

 

  C. Service Vesting Requirement. In addition to the performance vesting
requirements of subsections A and B of this Section 2, the right of the
Participant to receive payment of this Award shall become vested only if he or
she remains continuously employed by Disney or an Affiliate from the date hereof
until:

(i) the second anniversary of the Date of Grant in the case of Tranche A, except
to the extent that the vesting of any portion of Tranche A is subject to
performance vesting

 

2



--------------------------------------------------------------------------------

requirements being met on the fourth anniversary date hereof pursuant to the
last paragraph of Section 2.A hereof, in which case the Participant shall be
required, in order to vest with respect to such portion of Tranche A, to remain
continuously employed by Disney or an Affiliate until the fourth anniversary of
the Date of Grant, and

(ii) the fourth anniversary of the Date of Grant in the case of Tranche B;

provided, however, that, nothing set forth herein shall be deemed to modify,
qualify, or otherwise derogate from, the requirement of Section 4.8 of the Plan
that the Committee certify in writing that the applicable Performance Targets of
Section 2.B above have been satisfied prior to the payment of any amount to the
Participant under this Award.

If the service vesting requirements of this Section 2.C are not satisfied for
Tranche A or Tranche B, respectively, the applicable number of Stock Units shall
be immediately forfeited and the Participant’s rights with respect thereto shall
cease.

All Stock Units for which all of the requirements of this Section 2 have been
satisfied shall become vested and shall thereafter be payable in accordance with
Section 5 hereof.

Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, upon the Participant’s death or disability (within the meaning
of Section 409A of the Internal Revenue Code), or upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control in
accordance with Section 11 of the Stock Plan as in effect on the date hereof
(provided, in each case, that the Participant is employed by Disney (or an
Affiliate) at the time of such death, disability or occurrence of a Triggering
Event), this Award shall become fully vested and shall be payable in accordance
with Section 5 hereof to the extent that it has not previously been forfeited.
In addition, if the Participant is employed pursuant to an employment agreement
with Disney, any provisions thereof relating to the effect of a termination of
the Participant’s employment upon his or her rights with respect to this Award,
including, without limitation, any provisions regarding acceleration of vesting
and/or payment of this Award in the event of termination of employment, shall be
fully applicable and supersede any provisions hereof with respect to the same
subject matter.

Section 4. Dividend Equivalents. Any dividends paid in cash on Shares of Disney
will be credited to the Participant as additional Stock Units as if the Stock
Units previously held by the Participant were outstanding Shares, as follows:
such credit shall be made in whole and/or fractional Stock Units and shall be
based on the fair market value (as defined in the Stock Plan) of the Shares on
the date of payment of such dividend. All such additional Stock Units shall be
subject to the same vesting requirements applicable to the Stock Units in
respect of which they were credited and shall be payable in accordance with
Section 5 hereof.

 

3



--------------------------------------------------------------------------------

Section 5. Payment of Award. Payment of vested Stock Units shall be made within
30 days following the later of:

 

  (i) the date as of which all of the applicable vesting requirements under
Section 2 hereof shall have been satisfied for Tranche A (or a portion thereof)
or Tranche B (or a portion thereof), as applicable, or

 

  (ii) the date of certification of achievement of the applicable Performance
Targets by the Committee as required under Sections 2.B and 2.C hereof,

(or within 30 days following acceleration of vesting under Section 3 hereof, if
applicable). The Stock Units shall be paid in cash or in Shares (or some
combination thereof), as determined by the Committee in its discretion at the
time of payment, and in either case shall be paid to the Participant after
deduction of applicable minimum statutory withholding taxes.

Section 6. Restrictions on Transfer. Neither this Stock Unit Award nor any Stock
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to Disney as a result of
forfeiture of the units as provided herein and as provided in Section 6 of the
Plan. The Stock Units constitute Restricted Units as defined in Section 2.2 of
the Plan.

Section 7. No Voting Rights. The Stock Units granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.

Section 8. Award Subject to Plans, Etc. This Stock Unit Award is subject to the
terms of the Plan and the Stock Plan, the terms and provisions of which are
hereby incorporated by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Stock Plan, the Plan or the Stock Plan (as applicable) will govern
and prevail. The Participant agrees that by accepting this Stock Unit Award with
Dual Performance Goals, the provisions of Sections 2.C and 3 hereof shall
supersede the provisions of Sections 2.C and 3 as contained in an earlier Stock
Unit Award with Dual Performance Goals, if any, granted to Participant, and that
the provisions of Sections 2.C and 3 as set forth herein shall be fully
applicable to any such earlier Stock Unit Award with Dual Performance Goals.
Disney also agrees to be bound by the terms and provisions of Sections 2.C and 3
as set forth herein to the extent they are applicable, in accordance with the
foregoing, to any earlier Stock Unit Award with Dual Performance Goals granted
to Participant.”

Section 9. Changes in Capitalization. The Stock Units under this Award shall be
subject to the provisions of the Stock Plan relating to adjustments for changes
in corporate capitalization.

 

4



--------------------------------------------------------------------------------

Section 10. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue as an employee of Disney or an
Affiliate nor interfere in any way with the right of Disney or an Affiliate to
terminate the Participant’s employment at any time or to change the terms and
conditions of such employment.

Section 11. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

 

THE WALT DISNEY COMPANY By:       

Name:

Title:

PARTICIPANT   

 

5